ON PETITION FOR CERTIFICATION
To the Appellate Division, Superior Court:
A petition for certification of the judgment in A-006189-12 having been submitted to this Court, and the Court having considered the same;
*623It is ORDERED that the petition for certification is granted limited to the following issues: 1) whether the trial court erred in admitting into evidence a map identifying areas within 500 feet of public parks and buildings; and 2) whether defendant’s right to a grand jury indictment was violated when the trial court permitted the prosecutor to amend the indictment to expose defendant to greater criminal liability; and it is further
ORDERED that the appellant may serve and file a supplemental brief on or before May 30, 2017, and respondent may serve and file a supplemental brief forty-five (45) days after the filing of appellant’s supplemental submission, or, if appellant declines to file such a submission, on or before July 14, 2017.